Exhibit 10.7
2010 RESTRICTED STOCK AWARD AGREEMENT
THERMADYNE HOLDINGS CORPORATION
2004 STOCK INCENTIVE PLAN
     THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”) dated March 9,
2010, between Thermadyne Holdings Corporation (the “Company”), a Delaware
corporation, and                                           (the “Grantee”), an
officer or key employee of the Company or one of its subsidiary corporations
(“Subsidiary Corporation”) within the meaning of Section 424(f) of the Internal
Revenue Code (“the Code”).
     RECITALS:
     WHEREAS, pursuant to Section 2(c) of the Amended and Restated Executive
Employment Agreement between Grantee and Company dated                     , the
Company has agreed to award to Grantee shares of Common Stock of the Company
(“Restricted Stock”) under the Amended and Restated 2004 Stock Incentive Plan
(the “Plan”), subject to vesting upon the achievement of performance-based
criteria established by the Compensation Committee of the Board of Directors and
on the terms and conditions of the Plan and this Agreement.
     NOW, THEREFORE, in consideration of the foregoing and of the mutual
undertakings set forth in this Agreement, the Company and the Grantee agree as
follows:
Section 1. Terms of Plan to Control
     This Agreement is subject to all the terms and conditions of the Plan, a
copy of which is available upon request. Capitalized terms used in this
Agreement and not otherwise defined in the Agreement are defined in the Plan. In
the event of a conflict between the Plan and this Agreement, the terms of the
Plan shall control.
Section 2. Grant of Restricted Stock
     2.1 Subject to the restrictions and risk of forfeiture set forth in this
Agreement, including without limitation the performance-based vesting provisions
set forth in Section 3.2 below, and subject to adjustment of the number of
shares contemplated hereunder, the Company hereby grants to the Grantee
                     shares of Restricted Stock (the “Original Grant”).
     2.2 Subject to the provisions of this Agreement, and except for any shares
of Restricted Stock to be held in book entry form, the Company shall issue and
register on its books and records in the name of the Grantee a certificate(s) in
the number of shares of Restricted Stock subject to this Agreement as set forth
above. Each certificate shall bear a legend, substantially in the following
form:
“The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary or by operation of law, is subject
to certain restrictions on transfer as set forth in the Thermadyne Holdings
Corporation Amended and Restated 2004 Stock Incentive Plan and in the associated
Agreement evidencing the award of such shares under this Plan. A

Page 1 of 10



--------------------------------------------------------------------------------



 



copy of this Plan and such Agreement may be obtained from Thermadyne Holdings
Corporation.”
The certificate(s) shall be retained by the Company (or its designee) until the
time that all restrictions or conditions applicable to the shares of Restricted
Stock have been satisfied or lapsed. The Grantee agrees to (i) deliver to the
Company, as a precondition to the issuance of any certificate(s) with respect to
Unvested Shares, one or more stock powers, endorsed in blank, with respect to
such shares, (ii) sign such other powers and take such other actions as the
Company may reasonably request to accomplish the transfer or forfeiture of any
Unvested Shares that are forfeited under this Agreement, and (iii) authorize the
Company to cause such Unvested Shares to be cancelled or transferred in the
event they are forfeited pursuant to this Agreement. “Unvested Shares” means
shares of Common Stock which are subject to forfeiture under this Agreement. If
Unvested Shares are held in book entry form, certificate(s) shall not be issued
under this Section and the Grantee agrees that the Company may give stop
transfer instructions to the depository of such shares of Restricted Stock to
ensure compliance with the provisions of this Agreement. The Grantee hereby
(i) acknowledges that the Unvested Shares may be held in book entry form on the
books of the Company’s depository (or another institution specified by the
Company), (ii) irrevocably authorizes the Company to take such actions as may be
necessary or appropriate to effect a transfer or cancellation of the record
ownership of such Unvested Shares that are forfeited, (iii) agrees to sign such
powers and take such other actions as the Company may reasonably request to
accomplish the forfeiture of any Unvested Shares that are forfeited under this
Agreement, and (iv) authorizes the Company to cause such shares of Common Stock
to be cancelled or transferred in the event they are forfeited pursuant to this
Agreement.
Section 3. Rights and Restrictions
     3.1 Subject to the terms and conditions of this Agreement and the Plan, the
shares of Restricted Stock shall be subject to the following restrictions:

  a.   None of (i) the shares of Restricted Stock or any interest in them,
(ii) the right to vote such shares, (iii) the right to receive dividends on such
shares, or (iv) any other rights under this Agreement, may be sold, transferred,
donated, exchanged, pledged, hypothecated, assigned or otherwise transferred,
alienated or encumbered, by operation of law or otherwise, until (and then only
to the extent of) such shares are actually delivered to the Grantee or, in the
event of Grantee’s death, the Grantee’s testamentary transferee or transferees,
in accordance with this Agreement.     b.   The Grantee shall have, with respect
to the shares of Restricted Stock, all of the rights of a holder of such shares,
including the right to vote such shares and to receive any cash dividends
thereon. Additional shares of Company common stock resulting from adjustments
under Section 12 of the Plan with respect to shares of Restricted Stock subject
to this Agreement shall be treated as additional shares of Restricted Stock
subject to the same restrictions and other terms of this Agreement. Cash
dividends paid on Unvested Shares are taxable to the Grantee as compensation

Page 2 of 10



--------------------------------------------------------------------------------



 



      income, and not dividend income, and are deductible by the Company or a
Subsidiary Corporation for income tax purposes as compensation income.     c.  
During the Grantee’s lifetime, shares of Restricted Stock shall only be
delivered to him or her. Any such shares transferred in accordance with this
Agreement shall continue to be subject to the terms and conditions of this
Agreement. Any transfer permitted under this Agreement shall be promptly
reported in writing to the Company’s Secretary.

     3.2 The number of shares of Restricted Stock awarded to Grantee hereunder
will become vested (and thereby no longer subject to forfeiture hereunder) and
will be delivered to Grantee, based on the Company’s ROIOC (as defined herein)
performance in calendar year 2012. The ROIOC for 2012 will be calculated and
certified in early 2013, with vesting (if any) to occur upon the Company’s
official announcement of financial results for the fiscal year ending
December 31, 2012. One hundred percent of the Original Grant will vest if the
Company achieves 39.4% ROIOC in 2012. Fifty percent of the Original Grant will
vest if the Company achieves 31.5% ROIOC in 2012. If the Company fails to
achieve 31.5% ROIOC in 2012, all of the shares of Restricted Stock granted
hereunder shall be forfeited. If the Company achieves 47.3% ROIOC in 2012,
Grantee shall be entitled to receive, and the Company shall issue and deliver to
Grantee along with the fully vested portion of the Original Grant, an additional
___ shares of Common Stock. No incremental adjustments to awards will be made
for average ROIOC levels between the goals stated herein. Vesting at the above
levels of ROIOC is not cumulative, i.e., vesting at a higher level ROIOC is in
lieu of (and not in addition to) achievement of the lower level.
     3.3 The following terms shall have the following meaning when used herein:

  a.   “ROIOC” for a fiscal year of the Company means Adjusted Operating EBITDA
for such year divided by Invested Operating Capital for such year.     b.  
“Invested Operating Capital” for a fiscal year of the Company is the sum of the
following items from the consolidated year end balance sheet as shown on the
Company’s audited financial statement for such year:         Accounts
receivables, less allowances for doubtful accounts         Inventories        
Net property, plant and equipment         Patents and trademarks included in
intangibles         Other assets         Long term receivables         Less
accounts payable     c.   “Adjusted Operating EBITDA” for a fiscal year of the
Company is the sum of the following items from the consolidated year end
statements of operations as shown on the Company’s audited financial statement
for such year:

Page 3 of 10



--------------------------------------------------------------------------------



 



      Net income (loss) from continuing operations         Interest expense    
    Net periodic postretirement benefits in excess of cash payments        
Restructuring costs         LIFO         Minority interest         Severance
accrual         Stock compensation expense         Provision for income tax

     3.4 The award percentages are based on projections made by the Company.
Said projections are based on the continued operation of the Company and its
Subsidiary Corporations in their current ordinary course. The parties agree and
acknowledge that Invested Operating Capital and Adjusted Operating EBITDA may be
recast by the Company to adjust for any unforeseen extraordinary circumstances
that may occur, including, but not limited to, a change in accounting methods,
the discontinued operations of a Subsidiary Corporation or a division, or the
sale or acquisition of a business or brand.
     3.5 Notwithstanding anything in this Agreement to the contrary, all
restrictions, except those under Section 5, if any, on shares of Restricted
Stock granted under this Agreement shall lapse upon the consummation of a Change
of Control (as defined in the Plan) and certificate(s) or other evidence of
ownership of such shares shall be delivered to the Grantee or, in the event of
his or her death, to his or her Designated Beneficiary or Beneficiaries or
testamentary transferees.
     3.6 The Grantee may designate a beneficiary or beneficiaries (“Designated
Beneficiary or Beneficiaries”) on the Designated Beneficiary form attached to
this Agreement to receive Restricted Stock under this Agreement upon the
Grantee’s death. If the Grantee does not complete the Beneficiary Designation
form, or the Designated Beneficiary or Beneficiaries has or have predeceased the
Grantee or cannot be located, the shares of Restricted Stock shall be
transferred in accordance with the Grantee’s will or, if the Grantee has no
will, in accordance with the applicable state laws for descent and distribution.
Any person or entity acquiring Restricted Stock after the Grantee’s death shall
be bound by all the terms and conditions of the Plan and this Agreement which
would have applied to such shares if the Grantee had lived including, without
limitation, the provisions of Section 5.
Section 4. Termination of Employment
     4.1 All shares of Restricted Stock, to the extent not previously forfeited
or vested, shall be forfeited on the Grantee’s termination of employment with
the Company or a Subsidiary Corporation.
     4.2 With respect to any shares of Restricted Stock that have vested but
have not been transferred to Grantee as of the last day of Grantee’s employment,
the certificate(s) evidencing ownership shall be delivered to the Grantee, or
the shares held in book entry form shall be transferred in accordance with the
reasonable instructions of the Grantee, as the case may be, as soon as
practicable, subject to applicable securities laws.

Page 4 of 10



--------------------------------------------------------------------------------



 



     4.3 If the Grantee dies while in the employ of the Company or a Subsidiary
Corporation, or dies after his or her employment terminates but prior to the
time the shares of Restricted Stock are to be transferred to him or her under
Section 4.2, subject to applicable securities laws, shares of Restricted Stock
shall be transferred to his or her testamentary transferee at the time and in
the manner described in Section 3.6.
     4.4 References herein to an individual’s employment shall include any and
all periods during which such individual is considered an employee of the
Company or a Subsidiary Corporation. The Grantee shall be deemed to have
terminated employment when the Grantee completely ceases to be employed by the
Company and all of its Subsidiary Corporations. The Committee may in its
discretion determine (a) whether any leave of absence constitutes a termination
of employment within the meaning of this Agreement, and (b) the impact, if any,
of any such leave of absence on the shares of Restricted Stock granted under
this Agreement.

Section 5.   Securities Law Restrictions and Other Restrictions on Transfer of
Shares of Restricted Stock Pursuant to this Agreement

  a.   The Grantee represents that upon receipt of shares of Restricted Stock,
such shares shall be for the Grantee’s own account and not on behalf of others.
Federal and state securities laws govern and restrict the Grantee’s right to
offer, sell or otherwise dispose of any such shares unless the shares are first
registered under the Securities Act of 1933 (the “Securities Act”) and state
securities laws (which the Company is not required to do), or in the opinion of
the Company’s counsel, such offer, sale or other disposition is exempt from
registration or qualification thereunder. The Grantee shall not offer, sell or
otherwise dispose of any shares purchased pursuant to this Agreement in any
manner unless they are first registered under the Securities Act and any
applicable state securities laws except in a transaction which, in the opinion
of counsel to the Company, is exempt from the registration requirements.     b.
  Restrictive Legend. Except as may be otherwise determined by legal counsel to
the Company, the certificates representing the shares of Common Stock granted
pursuant to this Agreement shall bear the following legend, plus other legends
the Company deems necessary or desirable in connection with securities laws or
other rules, regulations or laws.         THE SECURITIES REPRESENTED BY THIS
CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE
“ACT”) AND ARE “RESTRICTED SECURITIES” AS DEFINED IN RULE 144 PROMULGATED UNDER
THE ACT. THE SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE OR OTHERWISE
DISTRIBUTED EXCEPT (i) IN CONJUNCTION WITH AN EFFECTIVE REGISTRATION STATEMENT
FOR THE SECURITIES UNDER THE ACT, OR (ii) IN COMPLIANCE WITH RULE 144, OR
(iii) PURSUANT TO AN OPINION OF COUNSEL TO

Page 5 of 10



--------------------------------------------------------------------------------



 



      THE CORPORATION THAT SUCH REGISTRATION OR COMPLIANCE IS NOT REQUIRED AS TO
SAID SALE, OFFER OR DISTRIBUTION.

Section 6. Non-Assignability
     No right granted to the Grantee under the Plan or this Agreement, except as
otherwise provided in this Agreement, shall be assignable or transferable
(whether by operation of law or otherwise and whether voluntarily or
involuntarily), other than by will or by the laws of descent and distribution.
During the life of the Grantee, all rights granted to the Grantee under the Plan
or under this Agreement shall inure only by the Grantee.
Section 7. Withholding Taxes
     Whenever under the Plan and this Agreement shares of Common Stock are to be
delivered, the Company shall be entitled to require as a condition of delivery
that the Grantee remit an amount sufficient to satisfy all federal, state and
other governmental withholding tax requirements related thereto (including such
taxes attributable to an election under Section 8 of this Agreement); provided,
that in lieu of or in addition to the foregoing, the Company shall have the
right to withhold such sums from compensation or other amounts otherwise due to
the Grantee.
Section 8. Requirement of Notification on Section 83(b) Election
     If the Grantee shall, in connection with the receipt of Restricted Stock,
make the election permitted under Section 83(b) of the Code (i.e., an election
to include in his or her gross income in the year of transfer the amounts
specified in Section 83(b) of the Code), he or she shall notify the Company of
such election within ten days of filing notice of the election with the Internal
Revenue Service, in addition to any filing and notification required pursuant to
regulations issued under the authority of Section 83(b) of the Code.
Section 9. Adjustments Upon Changes in Capitalization
     In the event of any increase or decrease, after the date of this Agreement,
in the number of issued shares of Common Stock resulting from the subdivision or
combination of shares of Common Stock or other capital adjustments, or the
payment of a stock dividend, or other increase or decrease in such shares
effected without receipt of consideration by the Company, the Committee shall
proportionately adjust the number of shares of Restricted Stock and any and all
other matters deemed appropriate by the Committee; provided, however, that any
fractional shares resulting from any such adjustment shall be eliminated.
Adjustments under this Section shall be made by the Committee, whose
determination as to what adjustments shall be made, and the extent thereof,
shall be final, binding and conclusive.
Section 10. Right of Discharge Reserved
     Nothing in the Plan or in this Agreement shall confer upon the Grantee the
right to continue in the employment, or service of the Company or any of its
Subsidiary Corporations, or affect any right which the Company or any of its
Subsidiary Corporations may have to terminate

Page 6 of 10



--------------------------------------------------------------------------------



 



the employment or service of the Grantee. The parties agree and acknowledge that
the Grantee is an at-will employee of the Company or Subsidiary Corporation. The
Company and the Grantee retain the right to terminate such employment
relationship at any time.
Section 11. Nature of Payments
     11.1 Any and all grants of shares of Restricted Stock hereunder shall be in
consideration of services performed by the Grantee for the Company or for its
Subsidiary Corporations.
     11.2 Any and all issuances of shares of Restricted Stock hereunder shall
constitute a special incentive payment to the Grantee. Such issuances and/or
income realized upon the grant of shares of Restricted Stock shall not be taken
into account in computing the amount of salary or compensation of the Grantee
for the purposes of determining any pension, retirement, death or other benefits
under (a) any 401(k), pension, retirement, profit-sharing, bonus, life
insurance, disability or other benefit plan of the Company or any Subsidiary
Corporation or (b) any agreement between the Company or any Subsidiary
Corporation, on the one hand, and the Grantee, on the other hand, except as such
plan or agreement shall otherwise expressly provide.
Section 12. Committee Determinations
     The Committee’s determinations under the Plan and this Agreement need not
be uniform and may be made by it selectively among persons who receive, or are
eligible to receive, awards under the Plan (whether or not such persons are
similarly situated). All decisions, interpretations and determinations by the
Committee with regard to any question or matter arising hereunder or under the
Plan shall be conclusive and binding upon the Company and the Grantee and his or
her transferees.
Section 13. Section Headings
     The Section headings contained herein are for the purpose of convenience
only and are not intended to define or limit the contents of said sections.
Section 14. Notices
     Any notice to be given to the Company or the Committee hereunder shall be
in writing and shall be addressed to the Secretary of the Company at Thermadyne
Holdings Corporation, 16052 Swingley Ridge Court, Suite 300, Chesterfield, MO
63017, or at such other address as the Company may hereafter designate to the
Grantee by notice as provided herein. Any notice to be given to the Grantee
hereunder shall be addressed to the Grantee at the address set forth beneath his
signature hereto, or at such other address as the Grantee may hereafter
designate to the Company by notice as provided herein. Notices hereunder shall
be deemed to have been duly given when personally delivered or mailed by
registered or certified mail to the party entitled to receive the same.
Section 15. Successors and Assigns

Page 7 of 10



--------------------------------------------------------------------------------



 



     This Agreement shall be binding upon and inure to the benefit of the
parties hereto and the successors and assigns of the Company and, as
contemplated in Section 3.6, the heirs and personal representatives of the
Grantee.
Section 16. Other Payments or Awards
     Nothing contained in this Agreement shall be deemed in any way to limit or
restrict the Company or any Subsidiary Corporations from making any award or
payment to the Grantee under any other plan, arrangement or understanding,
whether now existing or hereafter in effect.
Section 17. Governing Law and Venue
     This Agreement shall be governed by and construed in accordance with the
laws of the state of Missouri despite any laws of that state that would apply
the laws of a different state. In the event of litigation arising in connection
with this Agreement and/or the Plan, the parties hereto agree to submit to the
jurisdiction of state and Federal courts located in the state of Missouri.
Section 18. Severability
     If any term or provision of this Agreement, or the application of this
Agreement to any person or circumstances, shall at any time or to any extent be
invalid, illegal or unenforceable in any respect as written, both parties intend
for any court construing this Agreement to modify or limit that provision so as
to render it valid and enforceable to the fullest extent allowed by law. Any
provision that is not susceptible of reformation shall be ignored so as to not
affect any other term or provision of this Agreement, and the remainder of this
Agreement, or the application of that term or provision to persons or
circumstances other than those as to which it is held invalid, illegal or
unenforceable, shall not be affected thereby and each term and provision of this
Agreement shall be valid and enforced to the fullest extent permitted by law.
Section 19. Entire Agreement Modification
     The Plan and this Agreement contain the entire agreement between the
parties with respect to the subject matter contained in this Agreement and may
not be modified, except as provided in the Plan, as it may be amended from time
to time in the manner provided in the Plan, or in this Agreement, as it may be
amended from time to time by a written document signed by each of the parties to
this Agreement. Any oral or written agreements, representations, warranties,
written inducements or other communications with respect to the subject matter
contained in this Agreement made before the signing of this Agreement shall be
void and ineffective for all purposes.
Section 20. Authority to Receive Payments
     Any amount payable to or for the benefit of a minor, an incompetent person
or other person incapable of receipting therefore shall be deemed paid when paid
to the conservator of such person’s estate or to the party providing or
reasonably appearing to provide for the care of such person, and such payment
shall fully discharge the Company, members of the Committee and the Board with
respect thereto.

Page 8 of 10



--------------------------------------------------------------------------------



 



Section 21. Counterparts
This Agreement may be executed simultaneously in two or more counterparts, each
of which shall constitute an original, but all of which taken together shall
constitute one and the same Agreement.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

              THERMADYNE HOLDINGS CORPORATION   GRANTEE    
 
           
By:
           
 
 
 
Nick H. Varsam  
 
Grantee’s Name:

   
 
  General Counsel & Secretary   Date of Signature:

   
 
      Grantee’s Address:

   

Page 9 of 10



--------------------------------------------------------------------------------



 



2010 RESTRICTED STOCK AWARD AGREEMENT
THERMADYNE HOLDINGS CORPORATION
BENEFICIARY DESIGNATION
To the Secretary of Thermadyne Holdings Corporation (“Company”)
I hereby designate the following person, persons or entity as primary and
secondary Designated Beneficiaries of rights that may be transferred under the
Thermadyne Long Term Incentive Award program, the Thermadyne Holdings
Corporation Amended and Restated 2004 Stock Incentive Plan (the “Plan”), and the
2010 Restricted Stock Award Agreement (“Agreement”) between the Company and me
dated March 9, 2010, upon my death:
Primary Beneficiary [include address and relationship]:
Secondary Beneficiary [include address and relationship]:
I RESERVE THE RIGHT TO REVOKE OR CHANGE ANY BENEFICIARY DESIGNATION. I HEREBY
REVOKE ALL PRIOR DESIGNATIONS (IF ANY) OF BENEFICIARIES AND SECONDARY
BENEFICIARIES.
The Company shall cause all shares of Restricted Stock to be transferred by
reason of my death pursuant to the Agreement to the Primary Beneficiary, if he,
she or it survives me, and if no Primary Designated Beneficiary shall survive
me, then to my secondary Designated Beneficiary. If no named Designated
Beneficiary survives me, then all such shares shall be transferred in accordance
with the terms of the Agreement.
This Beneficiary Designation shall be controlled by the laws of the State of
Missouri and particularly RSMo Chapter 461 thereof.

       
 
Date of this Designation
 
 
 Signature of Participant

NOTE: Unless provided otherwise in this Beneficiary Designation, the Company
shall transfer all shares of Restricted Stock to be transferred to more than one
Designated Beneficiary equally to the living Designated Beneficiaries.

Page 10 of 10